Citation Nr: 1615597	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  07-27 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 60 percent for a left knee disability, status-post total knee replacement, for the period from September 1, 2015. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to January 1992.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anterior cruciate ligament reconstruction of the right knee with residual instability evaluated as 10 percent disabling, and for posttraumatic osteoarthritis of the right knee evaluated as 10 percent disabling; and granted service connection for posttraumatic osteoarthritis of the left knee evaluated as 10 percent disabling.  Each of the awards became effective March 28, 2006.  The Veteran timely appealed for higher initial ratings.

The RO assigned temporary total ratings for the following surgeries involving the Veteran's right knee: anterior cruciate ligament reconstruction, from May 1, 2007, to June 30, 2007; osteotomy and its revision, from February 27, 2008, to August 31, 2008; total knee replacement and its revision, from November 20, 2008, to December 30, 2009; and another complete revision procedure, from January 19, 2010, to February 28, 2011.

Effective January 1, 2010, the RO increased the disability evaluation to 30 percent for the Veteran's right knee disability (excluding periods when a total disability rating is in effect).

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.

In September 2011, the Board remanded the matters for additional development, to include the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO assigned temporary total ratings for the following surgeries involving the Veteran's left knee: total knee replacement, from March 24, 2011, to April 30, 2012; and another total knee replacement, from February 6, 2013 to August 31, 2015.

Effective May 1, 2012, the RO increased the disability evaluation to 30 percent for the Veteran's left knee disability (excluding periods when a total disability rating is in effect); and effective August 2, 2012, the RO increased the disability evaluation to 60 percent for the Veteran's left knee disability (excluding periods when a total disability rating is in effect).

In April 2015, the Board awarded a 20 percent rating from March 28, 2006 to April 2007, for anterior cruciate ligament reconstruction of the right knee with residual instability; denied an initial rating in excess of 10 percent from March 28, 2006 to November 19, 2008 for posttraumatic osteoarthritis of the right knee; denied a rating in excess of 10 percent for the periods from July 1, 2007 to February 26, 2008, and September 1, 2008 to November 20, 2008, for anterior cruciate ligament reconstruction of the right knee with residual instability; denied a rating in excess of 30 percent from January 1, 2010 for posttraumatic osteoarthritis of the right knee, status-post total knee replacement; denied an initial rating in excess of 10 percent from March 28, 2006 to March 23, 2011 for posttraumatic osteoarthritis of the left knee; awarded a 60 percent rating from May 1, 2012 to August 1, 2012 for posttraumatic osteoarthritis of the left knee, status-post total knee replacement; and denied a rating in excess of 60 percent from August 2, 2012 to February 5, 2013 for posttraumatic osteoarthritis of the left knee, status-post total knee replacement.  Those issues are no longer before the Board.

In addition, in April 2015, the Board remanded for further development the issues of entitlement to an increased rating for a left knee disability, status-post total knee replacement, for the period from February 6, 2013, to exclude those periods when a temporary total rating is in effect, and entitlement to a TDIU.

In a May 2015 rating decision, a 60 percent rating was assigned for the left knee disability, effective September 1, 2015.  As a temporary total rating is in effect for the left knee disability from February 6, 2013 to August 31, 2015, the remaining increased rating issue has been rephrased as indicated on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the issues of entitlement to higher initial ratings for a right knee disability and higher initial ratings for a left knee disability prior to February 6, 2013 were adjudicated by the Board in April 2015 and are no longer on appeal.  See 38 C.F.R. § 20.1100(a) (2015) (a Board decision is final on the date stamped on the face of the decision).  A May 2015 supplemental statement of the case, however, erroneously included those issues as remaining on appeal.  Similarly, in implementing the Board's April 2015 decision, a May 2015 rating decision advised the Veteran that those issues remained in appellate status and that "further processing will continue unless you advise us that you are now satisfied with this decision."  Accordingly, in February 2016, the representative submitted an informal hearing presentation which addressed the same issues that were previously before the Board in April 2015.  The Board regrets any confusion and delay this may have caused the Veteran and his representative but finds that, here, a corrective supplemental statement of the case must be issued.  See 38 C.F.R. § 19.31(b)(2) (requiring the issuance of a supplemental statement of the case where a material defect is discovered in a prior supplemental statement of the case).

In addition, it appears that the Veteran did not receive recent correspondence from VA.  The claims file shows that the Veteran moved sometime in or before April 2015.  Although correspondence mailed by the RO in St. Petersburg reflects this change, the Appeals Management Center mailed the May 2015 supplemental statement of the case to the old address and, in June 2015, that document was returned as undeliverable.

Accordingly, the case is REMANDED for the following action:

Furnish the appellant and his representative a supplemental statement of the case to the Veteran's last known address of record which addresses only those issues that currently remain on appeal (i.e., the issues listed on the title page of this decision).  The Veteran should be provided with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

